UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2014 Date of reporting period:November 30, 2013 Item 1. Schedule of Investments. Schedule of InvestmentsNovember 30, 2013 (unaudited) Advantus Strategic Dividend Income Fund Shares Value REIT COMMON STOCKS - 49.6% Apartments - 3.6% Campus Crest Communities $ Home Properties Mid-America Apartment Communities Health Care - 11.8% HCP Health Care REIT Healthcare Trust of America, Class A LTC Properties OMEGA Healthcare Investors Senior Housing Properties Trust Hotels - 1.9% Hospitality Properties Trust Ryman Hospitality Properties Industrial - 2.8% Pure Industrial Real Estate Trust (a) STAG Industrial Manufactured Homes - 2.6% Sun Communities Mortgage - 7.3% Capstead Mortgage Colony Financial MFA Financial Starwood Property Trust Two Harbors Investment Net Lease - 7.5% Agree Realty EPR Properties Select Income REIT Office - 5.7% Digital Realty Trust Dundee Real Estate Investment Trust (a) Government Properties Income Trust Liberty Property Trust Retail - 6.4% Amreit Calloway Real Estate Investment Trust (a) CBL & Associates Properties Excel Trust Inland Real Estate RioCan Real Estate Investment Trust (a) Spirit Realty Capital Total REIT Common Stocks (Cost $32,809,207) OTHER COMMON STOCKS - 15.2% Energy - 1.1% Vanguard Natural Resources Infrastructure - 2.1% Macquarie Infrastructure Company Telecommunications - 2.6% CenturyLink Deutsche Telekom - ADR Verizon Communications Utilities - 9.4% Duke Energy E.ON - ADR Pepco Holdings PPL Corporation TECO Energy The Southern Company Total Other Common Stocks (Cost $10,521,768) MASTER LIMITED PARTNERSHIPS - 14.9% Energy - 14.9% Atlas Pipeline Partners Buckeye Partners DCP Midstream Partners Enbridge Energy Partners Energy Transfer Partners Enterprise Products Partners Kinder Morgan Energy Partners MarkWest Energy Partners Plains All American Pipeline Regency Energy Partners Sprague Resources Summit Midstream Partners Western Refining Logistics (b) Total Master Limited Partnerships (Cost $8,604,301) REIT PREFERRED STOCKS -10.2% Apartments - 0.2% Essex Property Trust, Series H Hotels - 2.0% Hersha Hospitality Trust, Series B Hospitality Properties Trust, Series D LaSalle Hotel Properties, Series I Pebblebrook Hotel Trust, Series A Summit Hotel Properties, Series C Manufactured Homes - 0.6% Equity LifeStyle Properties, Series C Mortgage - 0.2% Colony Financial, Series A Office - 2.0% Digital Realty Trust, Series E Kilroy Realty, Series H PS Business Parks, Series S PS Business Parks, Series U Retail - 5.2% CBL & Associates Properties, Series E DDR, Series J National Retail Properties, Series D National Retail Properties, Series E Realty Income, Series F Saul Centers, Series C Taubman Centers, Series J Urstadt Biddle Properties, Series F Total REIT Preferred Stocks (Cost $7,664,712) U.S. GOVERNMENT SECURITIES - 7.3% U.S. Treasury Bonds - 7.3% Par 1.250%, 07/15/2020(c) $ 1.125%, 01/15/2021(c) 0.625%, 07/15/2021(c) 0.125%, 07/15/2022(c) 0.125%, 01/15/2023(c) 2.375%, 01/15/2025(c) 3.875%, 04/15/2029(c) 2.125%, 02/15/2040(c) 2.125%, 02/15/2041(c) Total U.S. Government Securities (Cost $5,399,191) EXCHANGE TRADED FUNDS - 0.3% Shares Direxion Daily Real Estate Bull 3x Fund PowerShares DB Commodity Index Tracking Fund (b) Total Exchange Traded Funds (Cost $241,991) SHORT-TERM INVESTMENT - 2.4% First American Government Obligations, Class Z, 0.01% (d) (Cost $1,616,685) Total Investments - 99.9% (Cost $66,857,855) Other Assets and Liabilities, Net - 0.1% Total Net Assets - 100.0% $ (a) The Portfolio held 4.6% of net assets in foreign securities at November 30, 2013. (b) Non-income producing security. (c) U.S. Treasury inflation-protected securities (TIPS) are securities in which the principal amount is adjusted for inflation and the semiannual interest payments equal a fixed percentage of the inflation-adjusted principal amount. (d) Variable Rate Security - The rate shown is the rate in effect as of November 30, 2013. REIT - Real Estate Investment Trust ADR - American Depositary Receipt The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's securities as of November 30, 2013: Level 1 Level 2 Level 3 Total REIT Common Stocks $ $
